IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-51280
                         Conference Calendar


SAMUEL G. NEWTON, III,

                                          Plaintiff-Appellant,
versus


SONIA BLACK NEWTON; FRANK GONZALES; JEFFREY DAVIDSON;
JAMES PETERSON; RON CARR; BYRON LEFLORE, JR.,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-00-CV-469
                       - - - - - - - - - -
                          June 14, 2001

Before WIENER, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:*

     Samuel G. Newton, III, Texas prisoner #477341, appeals from

the dismissal of his 42 U.S.C. § 1983 complaint pursuant to 28

U.S.C. § 1915A.   Although couched in terms of civil rights

violations,    Newton’s action is an attempt to attack collaterally

the validity of an adverse state-court judgment.    Federal courts

lack jurisdiction to engage in appellate review of state-court

determinations.    District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462, 476, 482 (1983); Rooker v. Fidelity Trust



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-51280
                               - 2 -

Co., 263 U.S. 413, 415 (1923); Davis v. Bayless, 70 F.3d 367, 375

(5th Cir. 1995).

     Newton’s appeal is without merit and therefore frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.    See 5TH CIR. R.

42.2.   The district court’s dismissal of the present case and

this court’s dismissal of Newton’s appeal count as two strikes

against him for purposes of 28 U.S.C. § 1915(g).    We caution

Newton that once he accumulates three strikes, he may not proceed

in forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.